Citation Nr: 9934270	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1318 (West 1991& Supp. 1999) and 38 C.F.R. § 3.22(a) (1999) 
(§ 1318 benefits).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision and an 
August 1998 Administrative Decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for the cause of 
the veteran's death and denied establishment of dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C. § 1318 (West 1991 & Supp 1999).  The 
second issue will be addressed in the remand section of the 
opinion.  


FINDING OF FACT

The veteran's death was the proximate result of his alcohol 
intoxication.


CONCLUSION OF LAW

The injuries sustained by the veteran on or about May 17, 
1998 were the result of willful misconduct for Department of 
Veterans Affairs purposes and are not service connected.  
38 C.F.R. §§ 3.1(n), 3.301; MANUAL M21-1, Part IV, paragraph 
11.04(c)(2); Forshey v. West, 12 Vet. App. 71, 74 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  Cf. 
Costantino v. West, 12 Vet. App. 517 (1999) (VA hearing 
officer has a regulatory duty under 38 C.F.R. § 3.103(c)(2) 
to suggest the submission of evidence which the claimant may 
have overlooked and which may be to his advantage).

The Court has further delineated the burden of production 
placed on the appellant.  The three elements of a "well 
grounded" claim for direct service connection are: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also 38 U.S.C. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992). 

Dependency and indemnity compensation (DIC) is paid to the 
surviving spouse of a qualifying veteran who dies from a 
service-connected disability. Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of, or wanton and reckless disregard for, its 
probable consequences.  38 C.F.R. § 3.1(n)(1) (1999).  
If, in the drinking of an intoxicating beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in the disability or death, the disability or 
death will be considered the result of the person's own 
willful misconduct.  38 C.F.R. § 3.301(c)(2) (1999).   MANUAL 
M21-1, Part IV, paragraph 11.04(c)(2) indicates that a 
laboratory test showing a blood alcohol level of .100% or 
more creates a presumption of intoxication.  

Specifically, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has held that the first of the requirements set 
forth in Caluza for the submission of a well-grounded claim, 
namely, evidence of a current or present disability, is 
always met in claims for service connection for the cause of 
a veteran's death, the current disability being the condition 
that caused the veteran to die.  However, the last two 
requirements must be supported by the evidence of record.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the appellant 
fails to present competent medical evidence of a causal 
relationship between the veteran's death and inservice 
incurrences or events, her claim for direct service 
connection for the veteran's death fails, as it is not well 
grounded.  Id.

The veteran's death certificate, dated May 1998, lists the 
immediate cause of death as drowning.  It does not list any 
underlying causes.

The autopsy report, dated June 1998, specifically determined 
that the cause of the veteran's death was "Drowning due to 
an airboat accident."  The manner of death was "Accident".  
His blood alcohol level (BAL) was noted to be 0.19.  

Also of record is a copy of a Florida Boating Accident 
Investigation.  A brief summary of the accident notes that 
the veteran's was operating an airboat, with two additional 
occupants on board.  The summary noted that he was cruising 
at about "20 [miles per hour]", that the visibility was 
dusk, and that the veteran was using the reflection on the 
water to navigate, as no spotlight or headlamp was on board.  
Another occupant of the vehicle noted that the veteran was 
headed for a concrete pier of an abandoned railroad trestle, 
and signaled for the veteran to turn.  The veteran apparently 
was not able to turn the airboat in time, as it stuck the 
pier with a glancing blow.  The report notes that the veteran 
and "occupant 2" were ejected into the water, while 
"occupant 1" fell from his seat but remained on board.  The 
report also noted that the veteran was "Disabled & 
tracheostomy", that the veteran's death was by drowning, and 
that alcohol was involved.  It is noted that his BAL was 0.19 
percent.  The narrative section of the report states that the 
veteran could not swim due to his tracheostomy, and that 
while "occupant 2" tried to hold him up in the water and 
swim to shore, that he could not make it and let go.  In 
conclusion, the contributing factors were listed as:

1.  Operator's toxicology results show a 
BAC of 19.gm%.  Occupants state that he 
had been consuming beer for some period 
of time before the accident occurred.  

2.  V-1 was traveling at approximately 20 
M.P.H. in poor visibility, with no 
spotlight or headlamp on board.  

3.  The veteran had a tracheostomy, 
according to family members, he could not 
find a P.F.D. that would keep his stoma 
above the water's surface, and therefore 
he was not wearing one at the time of the 
accident.  Autopsy results state the 
cause of death as drowning.  

4.  This was the first type of airboat 
the veteran had owned.  He was 
inexperienced in this type of vessel.  

The report also found that the veteran had violated two 
navigation rules, Rule 5, the look-out rule, and Rule 6, the 
safe speed rule.  

That report concluded that alcohol use, excessive speed and 
"no proper look-out" were factors that contributed to the 
accident.  The weather was reportedly clear, the visibility 
was recorded as dusk, the weather conditions were reportedly 
calm, and the wind was light.  There was reportedly a strong 
river current.  

The evidence shows that the veteran's death was the result of 
his own misconduct, and thus, a finding of service connection 
for the cause of his death is not warranted.  First, we note 
that his BAL was noted to be 0.19 [.190%].  As indicated 
above, a BAL above of .100% or more creates a presumption of 
intoxication.  MANUAL M21-1, Part IV, paragraph 11.04(c)(2).  
Additionally, witnesses noted that he had been "consuming 
beer for some period of time before the accident occurred." 

The boating investigation also noted that "V-1 was traveling 
at approximately 20 M.P.H. in poor visibility, with no 
spotlight or headlamp on board", that "[t]he veteran had a 
tracheostomy, according to family members, he could not find 
a P.F.D. that would keep his stoma above the water's surface, 
and therefore he was not wearing one at the time of the 
accident", and that "[t]his was the first type of airboat 
the veteran had owned.  He was inexperienced in this type of 
vessel."

Additionally, there were no mechanical defects noted with the 
veteran's airboat and the weather was reportedly clear.  
Thus, we find that there were no intervening events 
responsible for the accident that caused the veteran's death.  
Therefore, we determine that the veteran's willful misconduct 
was a proximate cause of his 
accident and ensuing death.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1999) (negative evidence tending to disprove the 
existence of an intervening cause is relevant to a 
determination of proximate cause).

Specifically, in addition to his intoxication, we note that 
the veteran was in control of the airboat and that no 
mechanical failure was found that would have caused it to 
speed out of control.  In fact, the veteran's speed was one 
of the factors noted by the boating investigation to have 
contributed to the accident.  It was also noted that although 
the veteran was operating the airboat at dusk, that he chose 
to operate without a headlamp or spotlight on board, as 
required by the boating rules.  Additionally, he elected not 
to wear a life vest or P.F.D., apparently because he did not 
locate one which would keep his stoma above the water's 
surface.  Finally, the report concludes that the veteran was 
inexperienced with this type of vessel.  

We note in this regard that willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1) (1999).  Thus, we determine that the 
evidence shows that veteran's intoxication, with apparent 
resulting consequences of impaired judgment and impaired 
reaction time, was the proximate cause of his death.  Forshey 
at 74.  Because his intoxication resulted proximately and 
immediately in his death, his death is considered the result 
of his own willful misconduct, 38 C.F.R. § 3.301(c)(2) 
(1999), and service connection must be denied.  38 C.F.R. 
§ 3.301(a) (1999).


In conclusion, the appellant's claim for service connection 
for cause of the veteran's death must be denied.  


ORDER

A claim for entitlement to service connection for the cause 
of the veteran's death is denied.  



REMAND

Appellate review of an RO decision is initiated by an NOD and 
completed by an Appeal after an SOC is furnished.  38 U.S.C. 
§ 7105(a); 38 C.F.R. § 20.200.  Upon receipt of an NOD, the 
RO will take such development or review action as it deems 
proper.   If such action does not resolve the disagreement 
either by granting the benefit sought or through withdrawal 
of the notice of disagreement, such agency shall prepare an 
SOC.  38 U.S.C. § 7105(d)(1).  After a claimant receives the 
SOC, he or she must file an Appeal within "sixty days from 
the date the [SOC] is mailed," 38 U.S.C. § 7105(d)(3), or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 C.F.R. § 20.302(b) (1995).  VA regulations 
require that this Appeal consist of either a VA Form 9, or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1995).  The Appeal "permits the 
appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present 'specific arguments relating to errors of fact or 
law' made by the RO".  Roy v. Brown, 5 Vet. App. 554, 555 
(1993) (quoting 38 C.F.R. § 20.202); see 38 U.S.C. § 
7105(d)(3). 

In brief, we note that the appellant initially submitted 
claims for service connection for the cause of the veteran's 
death, for Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C. § 1318, and for Eligibility to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  While Chapter 35 benefits were established, the 
appellant's other claims were denied in a rating decision 
dated July 1998.  Notice of that decision is dated July 8, 
1998.  The appellant then submitted a statement that was 
accepted as an NOD to her claim for service connection for 
the cause of the veteran's death.  However, due process 
considerations mandate that we point out that she also 
indicated disagreement with the denial of her DIC § 1318 
benefits.  Although a Statement of the Case was promulgated 
in September 1998, the issue of DIC benefits under § 1318 was 
not included in this, or any other SOC.  

Thus, as the next step was for the RO to issue an SOC on the 
denial of that claim, we should now remand the DIC issue to 
the RO, for the issuance of that SOC.  See Holland v. Gober, 
10 Vet. App. 433, 436 (1997) (per curiam order) (vacating BVA 
decision and remanding matter when VA failed to issue SOC 
after claimant submitted timely NOD); see also Fenderson v. 
West, 12 Vet. App. 119, slip op. at 17 (1999) (following 
Holland). 

See, in this regard, Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999), where the Court said, in essence, that the 
appellant's NOD had initiated review by the Board of an RO's 
denial of the appealed claim and that, since an SOC had not 
been issued, the issue "should have been remanded ... to the 
RO, not referred ..., for issuance of that SOC."   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

We also wish to point out that after the appellant receives 
the SOC, she must, in this case, file an Appeal within sixty 
days from the date the [SOC] is mailed.  
38 U.S.C. § 7105(d)(3).  

Accordingly, this case is REMANDED for the following:

1.  The RO shall issue a Statement of the 
Case with regard to the issue of DIC 
benefits under § 1318, including all 
pertinent laws and regulations with 
respect thereto.

2.  The RO should inform the appellant, 
and her representative, in writing, that 
she must file a VA Form 9 or Substantive 
Appeal, in this case, within "sixty days 
from the date the [SOC] is mailed".  38 
U.S.C. § 7105(d)(3).  

3.  The case should then be returned to 
the Board for further review, as 
appropriate.

The Board expresses its gratitude in advance to the RO for 
its assistance in 
completing the above development, and we trust that it will 
attend to this development in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  We note that the issuance of an SOC was not deemed to be necessary in Archbold v. Brown, 9 Vet.App. 124 
(1996); however we find that the facts of that case are inapposite to those presented here.  In Archbold, the 
Court determined that a statement by the veteran that contained all the necessary information as outlined 
by38 C.F.R. § 20.202, which was submitted directly to the Board at a hearing by the Board, was deemed to 
be a sufficient substantive appeal even without an SOC, where the Board accepted such a statement but did 
not notify the veteran about any adequacy concerns as it was obligated to do.  As similar facts are not 
presented here, we find that due process considerations mandate that the appellant have the opportunity to 
appeal the DIC issue after promulgation of an SOC.  

